     Case 3:19-cv-00411-TJC-JBT Document 1 Filed 04/10/19 Page 1 of 4 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


ROBERT ORTIZ and DAUVONIQUE
TISBY,

        Plaintiffs,
                                                             CASE NO.: _____________________
v.

MASTERCRAFTFC, LLC, and
MASTERCRAFT FLOOR COVERING,
INC.,

        Defendants.


                              DEFENDANTS’ NOTICE OF REMOVAL1

        Defendants MastercraftFC LLC and Mastercraft Floor Covering, Inc. (together

“Defendants”) file this Notice of Removal as follows:

                                            I.    INTRODUCTION

        Plaintiffs Robert Ortiz and Dauvonique Tisby (“Plaintiffs”) filed suit in the Circuit Court

for the Seventh Judicial District in and for Flagler County, Florida, Case No. 2019-CA-000166,

styled Robert Ortiz and Dauvonique Tisby v. MastercraftFC, LLC, a Florida Limited Liability

Company, and Mastercraft Floor Covering, Inc., a Foreign Profit Corporation (the “State

Lawsuit”), asserting a single claim for unpaid overtime compensation under 29 U.S.C. § 207 of

the Fair Labor Standards Act (“FLSA”) See Compl. at pp. 4-5.

                                    II.    GROUNDS FOR REMOVAL

        A.       Federal Question Jurisdiction


1
  By filing this Notice of Removal, Defendants do not waive and hereby expressly reserve the right to assert any
defense or motion available, including but not limited to, motions and defenses based on lack of personal
jurisdiction or to transfer venue.
                                                         1

US2008 15364882 1
  Case 3:19-cv-00411-TJC-JBT Document 1 Filed 04/10/19 Page 2 of 4 PageID 2



          This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff has raised a

federal question by asserting a claim for unpaid overtime compensation under the FLSA.

Because Plaintiffs’ claim must be resolved pursuant to federal statutes, a federal question is

raised, which confers original jurisdiction upon this Court. 28 U.S.C. § 1331. Consequently,

Defendants are entitled to remove this case from state court. 28 U.S.C. § 1441(a).

          B.     Timeliness of Removal

          Defendants were served on March 21, 2019. Thus, this Notice of Removal is timely filed

within thirty (30) days of service. 28 U.S.C. § 1446(b)(1).

          C.     State Court Filings

          In accordance with 28 U.S.C. § 1446(a) and Local Rule 4.02, a copy of all process,

pleadings, orders, and other papers or exhibits of every kind in the State Lawsuit is attached

hereto.

                                  III.   VENUE AND NOTICES

          Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as the

district and division embracing the location where the State Lawsuit is pending. Promptly after

filing the Notice of Removal, written notice will be given to Plaintiff and to the Clerk of Court

for the Circuit Court for the Seventh Judicial District in and for Flagler County, Florida, as

required by 28 U.S.C. § 1446(d).

                                          IV.     PRAYER

          WHEREFORE, Defendants pray that this Court assume full jurisdiction of this case in

accordance 28 U.S.C. § 1331 and that further proceedings in the Circuit Court of Flagler County,

Florida be stayed, and for such other and further relief to which they may be justly entitled.




                                                   2

US2008 15364882 1
  Case 3:19-cv-00411-TJC-JBT Document 1 Filed 04/10/19 Page 3 of 4 PageID 3



Dated: April 10, 2019              Respectfully submitted,

                                    /s/ Amy R. Turci
                                   Amy R. Turci (FL Bar No. 349630)
                                   FORDHARRISON
                                   225 Water Street, Suite 710
                                   Jacksonville, FL 32202
                                   Telephone: 904-357-2004
                                   Facsimile: 904-357-2001
                                   Email: ATurci@fordharrison.com

                                   Chang (Alice) Yu* (NC Bar No. 53720)
                                   KILPATRICK TOWNSEND & STOCKTON
                                   LLP
                                   4208 Six Forks Road, Suite 1400
                                   Raleigh, NC 27609
                                   Telephone: 919 420 1816
                                   Facsimile: 919 510 6108
                                   Email: AYu@kilpatricktownsend.com

                                   Pro hac vice motion forthcoming

                                   Attorneys for Defendants




                                      3

US2008 15364882 1
  Case 3:19-cv-00411-TJC-JBT Document 1 Filed 04/10/19 Page 4 of 4 PageID 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 10, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system and I hereby certify that I have served upon Plaintiffs by mailing,

postage prepaid, first class mail, a copy of such document as shown below:

                                Noah Storch, Esq.
                                Richard Cellar Legal, P.A.
                                10368 W. State Road 84, Ste. 103
                                Davie, Florida 33324


                                                                        /s/ Amy R. Turci




                                                   4

US2008 15364882 1
